Citation Nr: 1223894	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to June 4, 2011 and an initial rating excess of 40 percent from June 4, 2011 for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1992. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO, in part, granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent rating effective from March 1995.  The Veteran's disagreement with the 10 percent rating led to this appeal. 

In May 2000, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

This case has a long procedural history involving multiple Board decisions, which have been appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Board denied entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  The Veteran appealed to the Court.  In an order dated in October 2009, the Court granted a joint motion of the parties to vacate the Board's decision and remanded the claim for readjudication by the Board.  Most recently, the claim was remanded by the Board in February 2011.  The case is now before the Board for further appellate consideration. 

As the appeal involves a request for a higher initial rating following the grant of service connection for degenerative arthritis of the lumbar spine, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Further, in a December 2011 rating decision during the pendency of this appeal, the RO granted a higher disability rating of 40 percent for degenerative arthritis of the lumbar spine effective June 4, 2011.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an initial rating in excess of 40 percent for degenerative arthritis of the lumbar spine remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) and whether new and material evidence has been submitted to reopen a claim for service connection for a shoulder disability, to include as secondary to a service-connected back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In making the decision to refer the above-mentioned claim to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a). VAOPGCPREC 6-96 (August 16, 1996). 

At his June 2011 VA examination, the Veteran reported that he had not worked since 1997 and was unable to work due to his service-connected back pain.  In addition to the Veteran's service-connected back disability, the Veteran is service-connected for chronic fatigue syndrome.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the Veteran's assertion that he is unemployed due to his current back pain, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.


FINDINGS OF FACT

1.  For the period prior to June 4, 2011, the Veteran's degenerative arthritis of the lumbar spine was manifested primarily by pain and no more than slight limitation of motion which was not manifested by findings of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Beginning on June 4, 2011, the Veteran's degenerative arthritis of the lumbar spine has been manifested by thoracolumbar forward flexion to 20 degrees, but has not been productive of any ankylosis of the spine.

3.  The Veteran was not prescribed bed rest by any of his treating physicians at any time relevant to this appeal.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2011, the criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), and Diagnostic Code 5237, 5243 (effective on September 26, 2003).

2.  Since June 4, 2011, the criteria for an initial rating higher than 40 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2007.  The Board further notes that this letter notified the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the June 2007 letter was furnished after the issuance of the appealed March 1998 rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case (SSOC) issued in December 2011.  This course of corrective action fulfills VA's notice requirements, as addressed in the Mayfield line of decisions.  Additionally, in Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in June 1994, September 1994, September 1996, July 1997, February 2003, July 2004, August 2007, June 2010 and June 2011 VA examinations.  The Board notes that the most recent June 2011 VA examination that was ordered by the February 2011 remand, was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In an August 1998 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine at a 10 percent evaluation under Diagnostic Codes 5010-5295 (indicating that the criteria for both traumatic arthritis and lumbosacral strain were considered in rating the disability), effective March 9, 1995.

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-00.

Under the criteria in effect prior to September 26, 2003, traumatic arthritis (under Diagnostic Code 5010) is rated as degenerative arthritis (under Diagnostic Code 5003), which, in turn, provides that the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

Diagnostic Code 5292, in effect until September 26, 2003, provides a 10 percent rating for low back disability manifested by slight limitation of motion, and a 20 percent rating for low back disability manifested by moderate limitation of motion.  A maximum 40 percent evaluation requires severe limitation of motion.

The terms "mild," "moderate and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

Under Diagnostic Code 5293, which was in effect prior to September 23, 2002, a 10 percent evaluation is warranted for intervertebral disc syndrome where the disability is mild; a 20 percent evaluation is warranted where the disability is moderate with recurring attacks; a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent pain.

Under the interim and revised criteria for intervertebral disc syndrome which became effective September 23, 2002 and September 26, 2003, a 10 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Code 5243 (effective September 26, 2003).  

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Factual Background

During a June 1994 VA medical examination the Veteran's complaints of back pain of three years duration was noted, but upon examination the joints were characterized as normal. 

During a September 1994 VA examination, a physician's assessment identified back pain, but noted no limitations of motion of the back and described no symptoms or manifestations of that disability. 

The report of a September 1996 VA examination reflects that the Veteran described having had no back pain until approximately five years earlier, when, after prolonged duty filling sandbags, he noted the onset of low back pain.  He stated that the pain did not specifically limit him, but it was a nagging condition that definitely interfered with enjoyment of many of his activities including prolonged walking.  At the time of the examination he was not taking any medication to control that pain, nor was he engaged in any physical therapy or back exercises.  On examination, no obvious structural abnormalities or tenderness to palpation were detected upon examination of the lower back.  No muscle spasms were noted.  Range of motion of the lumbosacral spine was forward flexion 95 degrees, backward extension 35 degrees, left and right lateral flexion 40 degrees, rotation to the left and to the right 35 degrees.  There was no objective evidence of pain on motion, and no neurological deficits were noted.  X-rays were essentially unremarkable, and showed well-maintained disk heights, and normal configuration of the vertebral bodies, with no translation of the vertebral bodies.  The diagnosis was chronic lumbar strain. 

During a July 1997 VA examination back pain was noted. 

The Veteran testified before the undersigned in May 2000 that he had not been treated for symptoms and manifestations of his back disability.  He reported that he experienced constant pain in the back if he did anything physical, if he walked for ten minutes or for a block, or if he sat for a long time.  He stated that he had lost work as a truck driver because of his back pain, as "every time [he] drives it kill[ed him]," and after 20 to 30 minutes in a truck his back is "real bad."  He reported he had not worked since 1997.  T.H. testified that the Veteran was unable to do anything other than read the newspaper because of constant pain.  The Veteran also asserted that his back pain prevented him from working as a mechanic, which is the kind of work he performed while on active duty.  

An August 2002 VA lumbar spine X-ray report revealed findings of mild degenerative change that has mildly progressed since the previous study.  Complaints of back pain and X-ray findings reflective of lumbar degenerative arthritis were noted in a February 2003 VA general medical examination report.  Physical examination findings were noted as normal gait, stance, and coordination with no noted sensory or motor deficits.  X-ray findings revealed mild hypertrophic changes with mild narrowing of the disc spaces from L3 to S1.  The examiner diagnosed degenerative arthritis affecting the Veteran's spine.

The Veteran underwent a VA examination in February 2003.  The Veteran reported that since his initial injury, his back had gotten gradually worse.  Currently, his back bothered him on a daily basis.  It was moderate in severity but could be more severe.  He indicated that he had to avoid lifting heavy objects and could not sit or stand for extended periods of time.  He was not using a brace and did not take any medications for his back.  Examination revealed mild tenderness in the lower lumbar spine.  Range of motion findings of the lumbosacral spine were listed as forward flexion to 90 degrees with only mild discomfort, extension 5 to 10 degrees,  and inside bending to 10 degrees with mild discomfort.  X-rays revealed some minimal anterior osteophytes with the disk space heights well maintained.  The diagnosis was lumbosacral strain with mild to moderate intensity.  The examiner noted that it appeared that the Veteran had a somewhat classic lumbosacral strain.  He did report not being able to work but stated that he could walk considerable distances and stand for a significant period of time without severe discomfort.  He was able to perform activities in the office which did not appear to be severely uncomfortable for him and he had a fairly good range of motion.

The Veteran underwent a VA examination in July 2004.  He presented with complaints of stiffness and pain, especially in the morning.  On examination, range of motion measurements were forward flexion to 80 degrees, backward extension to 40 degrees, left and right lateral flexion to 50 degrees, rotation to the left and to the right to 50 degrees.  No objective evidence of pain on motion was detected except on forward flexion.  X-rays were essentially unremarkable, and showed well-maintained disk heights and normal configuration of the vertebral bodies, with only minimal spurring at L5.  Neurologic examination in August 2004 was normal.

The Veteran underwent a VA examination in August 2007.  He presented with complaints of low back pain that was a daily constant, deep ache of moderate severity with no radiating pain, numbness, flare-ups, or tingling in bilateral lower extremities.  He noted a history of fatigue, decreased motion, stiffness, weakness, and pain.  Physical examination findings were noted as no abnormal spinal curvatures, no muscle spasm, no localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour, waddling type gait, and normal posture.  Normal findings were revealed during motor, sensory, and reflex testing.  Objective abnormalities of the thoracic sacrospinalis were detailed as guarding, pain with motion, and tenderness.  The examiner noted that the Veteran was observed changing positions and putting on socks and shoes without difficulty.  Thoracolumbar range of motion measurements were listed as forward flexion to 80 degrees with pain on motion and after repetitive use that began at 10 degrees.  Additional loss of forward flexion with repetitive use was listed as 0 to 65 degrees.  Extension, right and left lateral flexion, and rotation were all to 25 degrees with pain on motion and after repetitive use that began at 20 degrees.  No additional loss of motion with repetitive use was noted for these findings.  The examiner diagnosed degenerative arthritis of the spine.  It was noted that the Veteran was not employed and had not applied for a job since 1997.  He reported that he was unable to work due to low back pain since 1997 and that he lives in a family owned hotel, helping out at the front desk in exchange for a room. 

The examiner indicated that the Veteran's usual activities were affected by his back disability.  However, after noting that he reviewed the record, the examiner detailed that the Veteran presented with the ability to sit and change positions as well as demonstrate lumbar spine range of motion without significant pain.  The examiner opined that while the Veteran may have experienced lumbar spine ache/pain as a truck driver, it did appear that there may be other positions the Veteran may be employed in that do not require long distance driving on bumpy roads.  It was further noted that the Veteran was able to man the front desk at a family business, a job which does not require heavy lifting, and that other positions that may be considered would be any type of office or computer work that would allow for stretch breaks.  The examiner also indicated that the Veteran's lumbar spine disability did not require sedating medication for pain management and did not cause flares that would cause absenteeism in a workplace. 

The Veteran underwent a VA examination in June 2010 (although it is incorrectly identified that it was performed in February 2011).  The Veteran described his back pain as progressively worse since its onset.  There was no history of hospitalization, surgery, spine trauma or spine condition flare-ups.  He did have some leg weakness in his knees sometimes.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  The pain was severe, constant and daily.  There was no radiation of pain.  There were no incapacitating episodes of spine disease.  He did not use any devices or aids.  Posture, gait and head position were normal.  There was symmetry in appearance.  There were no abnormal spinal curvatures and no thoracolumbar spine ankylosis.  An examination of the muscles of the spine demonstrated no spasm, tenderness, weakness or guarding.  There was pain with motion on the left and right.  Flexion was 0 to 90 degrees.  Extension was 0 to 10 degrees.  Left lateral flexion was 0 to 30 degrees.  Left lateral rotation was 0 to 30 degrees.  Right lateral flexion was 0 to 30 degrees.  Right lateral rotation was 0 to 30 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  His muscle tone was normal and there was no muscle atrophy.  X-rays demonstrated mild degenerative spurring and no significant degenerative disc disease.  The examiner found that there was insufficient evidence to warrant the diagnosis of an acute chronic low back disorder or residual thereof.  Lower back pain was associated with this diagnosis.  He had decreased mobility and problems and lifting with carrying.  He also had pain.  The Veteran reported that his back pain interfered all of his usual daily activities to a moderate or severe degree.

Per the February 2011 Board remand instructions, the Veteran underwent a VA examination in June 2011.  The Veteran reported no history of hospitalization, surgery, spine trauma, spine neoplasm or spine condition flare-ups.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  His pain was daily but exacerbated by activity.  The pain was sharp, stabbing and constant and described as severe.  There was no radiation and there were no incapacitating episodes of spine disease.  He did not use any assistive devices but was unable to walk more than a few yards.  On examination, his posture, head position and gait were normal.  He had symmetry in appearance.  There were no abnormal spinal curvatures and no cervical or thoracolumbar ankylosis.  There was no spasm, no atrophy, no guarding, no pain with motion, no tenderness and no weakness.  Flexion was 0 to 20 degrees.  Extension was 0 to 10 degrees.  Left lateral flexion was 0 to 30 degrees.  Left lateral rotation was 0 to 20 degrees.  Right lateral flexion was 0 to 30 degrees.  Right lateral rotation was 0 to 20 degrees.  There was no objective evidence of pain on active range of motion.  There was also no additional limitation with repetitive motion.  Sensory was normal.  Muscle tone was normal and there was no muscle atrophy.  X-rays demonstrated mild degenerative spurring with no significant degenerative disc disease.  The diagnosis was degenerative disc disease of the spine.  Regarding his occupational activities, he had decreased mobility and problems with lifting and carrying.  He also had weakness or fatigue and pain.  It affected his usual daily activities as he reported having difficulty walking, dressing and moving about the home.  The examiner noted that the Veteran had mild degenerative joint disease of the spine which would preclude him from working any vigorous or strenuous jobs.  However, less physical demands were plausible.

Analysis - Period from March 9, 1995 to June 3, 2011

The Board finds that the preponderance of the evidence is against an initial higher rating in excess of 10 percent for degenerative arthritis of the lumbar spine prior to June 4, 2011 under both old rating criteria and rating criteria revised effective in September 23, 2002 and September 26, 2003.

The Veteran's lumbar symptomatology more nearly approximates the criteria for an initial 10 percent rating under Diagnostic Codes 5010-5295.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5295 (2002).  The record during this time period shows that the Veteran suffered from chronic low back pain with pain on motion but objective medical findings do not show that the Veteran's symptoms equate to lumbosacral strain with muscle spasm on extreme forward bending in standing position, loss of lateral spine motion, unilateral, in standing position.  Similarly, there is no medical evidence that the Veteran exhibited symptoms comparable with severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Additionally, the February 2003 VA examiner specifically characterized the Veteran's lumbosacral strain as having a mild to moderate intensity.  While the Veteran in multiple VA examinations described his pain as moderate to severe, the August 2007 VA examiner also detailed that the Veteran presented with the ability to sit and change positions as well as demonstrate lumbar spine range of motion without significant pain.

Again, although limitation of motion was also reported, there was no evidence that it was any more than slight in degree.  Moreover, all of the many VA examinations during this period were negative for muscle spasm on extreme forward bending or a loss of lateral spine motion, unilateral, in the standing position.  There was no evidence of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He also did not have an abnormal gait on any examination.  The Veteran's sensory testing and his deep tendon reflexes were within normal limits.  Furthermore, the evidence was negative for any atrophy, impaired muscle tone, heat, discoloration, or deformity associated with his left lower extremity; and repetitive testing did not result in any increased pain, limitation of motion, fatigue, or incoordination.  

Finally, there were no associated objective neurologic abnormalities, such as bowel or bladder impairment. 

Although the Veteran contends that the 10 percent rating for his service-connected low back syndrome did not accurately reflect the level of impairment caused by that disability prior to June 4, 2011, the foregoing findings did not meet or more nearly approximate the criteria for a rating in excess of 10 percent rating under the former criteria or under the criteria which became effective September 26, 2003.  Therefore, a rating in excess of 10 percent was not warranted.

The Board has reviewed the rating criteria in effect prior to September 26, 2003, and finds that there is no a basis upon which to award the veteran a rating in excess of 10 percent under Diagnostic Codes 5010-5295 for this time period.  Other Diagnostic Codes for the lumbar spine, which might provide a higher disability rating, are also not applicable.  Further, it is not shown that the Veteran's service-connected lumbar disability includes ankylosis of the lumbar spine, moderate limitation of motion, intervertebral disc syndrome, or fracture of the spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002).

Under the General Rating Formula, orthopedic and neurologic abnormalities are evaluated separately.  As for the orthopedic manifestations, the Board notes that none of the evidence of record shows findings of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The General Rating Formula essentially removes the subjectivity in determining the severity of any loss of motion, and under the new criteria, these findings continue to support a 10 percent evaluation for orthopedic symptoms.  An evaluation in excess of 10 percent is not warranted under the rating criteria currently in effect.  

The Board also notes that there are no objective compensable neurologic manifestations associated with the Veteran's service-connected lumbar spine disability documented in the competent medical evidence of record.  Consequently, the Veteran's service-connected degenerative arthritis of the lumbar spine does not meet or more nearly approximate the criteria for a rating in excess of 10 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2011). 

Regardless of whether the former or revised criteria are considered, an evaluation of any musculoskeletal disability must include consideration of the Veteran's ability to engage in ordinary activities, including employment, and of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's coordination, gait, and stance were noted to be normal in the February 2003 VA general medical examination report.  No objective evidence of pain on motion was detected except for some mild exacerbation of the Veteran's subjective pain with flexion in the July 2004 VA examination report.  However, findings of pain on motion, guarding, and tenderness as well as additional loss of motion with forward flexion to 65 degrees after repetitive use were noted in the August 2007 VA examination report.  The examiner further noted that the Veteran's usual daily activities were affected by his service-connected lumbar spine disability. 

The Board notes that the October 2009 Joint Motion determined that the Board did not adequately address the findings of the Veteran's August 2007 examination report.  Specifically, the Joint Motion instructed the Board to consider whether the Veteran's forward flexion was limited to 10 degree due to pain as a result of the the August 2007 VA examiner noting pain at 10 degrees.  In a March 2010 decision, the Board remanded this issue in order to obtain a new examination to address the concerns of the Joint Motion parties.

The subsequent June 2010 VA examination noted pain on motion but flexion was from 0 to 90 degrees.  Additionally, the examiner noted that there was no objective evidence of pain following repetitive motion.  Indeed, his lumbar spine range of motion was shown to improve on VA examination in June 2010 from the August 2007 examination.  Therefore, an initial evaluation in excess of 10 percent for this time period under Diagnostic Code 5237 is not warranted.

While the Veteran at all of his VA examinations has asserted experiencing pain, fatigue, weakness, stiffness, and limitation of motion and objective medical evidence documents findings of pain on motion, guarding, and tenderness as well as additional limitation of lumbar spine motion with repetitive use, the evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of pain and functional loss resulting from any such symptoms.  Even considering pain and other factors, the evidence simply does not support assignment of a higher rating under any diagnostic criteria discussed in detail above.  Importantly, even when taking into account the the Veteran's pain and additional loss of motion, there are no medical findings of record that indicate that the Veteran's arthritic pain is so disabling actually or effectively result in flexion limited to 60 degrees-the requirement for the next higher 20 percent rating under the current General Rating Formula.

The Board further recognizes that the Veteran's daily activities are affected by his service-connected back disability.  However, numerous VA examiners have specifically commented on the Veteran's ability to easily sit, change positions, remove his shoes, and demonstrate lumbar spine range of motion without significant pain as well as discussed the Veteran's own subjective reports of being able to stand and walk a significant distance without severe discomfort.  After considering the effects of the pain, tenderness, and limitation of function, as described in the records of examination and treatment, the Board concludes that the disabling effects of the pain alone do not meet or more nearly approximate the criteria for an initial rating in excess of 10 percent.  

As such, the Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned initial 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms for the time period prior to June 4, 2011. 

As a final matter and as previously noted above, the Board notes that the Veteran has not been found to have ankylosing spondylitis or intervertebral disc disease of the lumbosacral spine.  Competent medical evidence of record shows no findings of any incapacitating episodes with bed rest prescribed by a physician.  Consequently, the provisions for evaluating intervertebral disc syndrome are not for application for the Veteran's service-connected degenerative arthritis of the lumbar spine for the time periods in question.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective from September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007) (effective from September 26, 2003). 

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine prior to June 4, 2011, under both old rating criteria and rating criteria revised effective in September 23, 2002 and September 26, 2003.

Analysis - Period from June 4, 2011

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 40 percent under the general spine formula for the period from June 4, 2011.

The limited thoracolumbar forward flexion shown by the Veteran at his June 2011 VA examination warrants a disability rating of 40 percent; however, no higher disability rating may be assigned under the general spine formula on the basis of loss of thoracolumbar motion alone.  Rather, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  38 C.F.R. § 4.71a.

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the aforementioned range of motion findings do not demonstrate that the joint was immobile or fixed in place.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that an initial rating in excess of 40 percent is not warranted from June 4, 2011.

The Board also finds that a separate disability rating for neurological manifestations of the Veteran's lumbar spine disability is not warranted because the objective medical evidence does not demonstrate any neurological disability.  In that regard, the medical evidence does not identify any separate neurological findings or disability that is not already contemplated under the discussed pertinent criteria.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions but the June 2011 VA examiner commented that repetitive motion tests were not productive of further functional loss due to pain, fatigue, weakness, or incoordination.

Therefore, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 40 percent for the Veteran's lumbar spine disability on or after June 4, 2011.  38 C.F.R. §§ 4.3, 4.7.

Both Periods

VA must consider all favorable lay evidence of record. 38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384   (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran's low back disability has more closely approximated the criteria for a higher evaluation for either period. 

Based upon the guidance of the Court in Fenderson, 12 Vet. App. 119, the Board has additionally considered whether any further staged ratings are appropriate.  In the present case, the Board finds that no staged ratings for degenerative arthritis of the lumbar spine are warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's low back disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER


Entitlement to an initial rating in excess of 10 percent prior to June 4, 2011 for degenerative arthritis of the lumbar spine is denied.

Entitlement to an initial rating in excess of 40 percent from June 4, 2011 for degenerative arthritis of the lumbar spine is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


